DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 2/12/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “402” has been used to designate both inputs and determination in Fig. 4; reference character “242” has been used to designate both EHR/EMR and derived data in Fig. 17; reference character “3908” has been used to designate both Stage II and Stage N.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300, 211, 237, 239, 2500, 2502, 2504, 2506, 2602, 2702, 2704, 2706, 2720, 2708, 2710, 2712, 3100, 3150, 3102, 3104, 3106, 3108, 3110, 3101, 3102, 3104, 3010, 3109, 3107, 3111, 3200, 3203, 3204, 3201, 3250, 3201, 3205, 3251, 3300, 3301, 3302, 3304, 3310, 3306, 3114, 3116, 3118, 3120, 3350, 3352, 3401, 3402, 3404, 3406, 3416, 3418, 3408, 3410, 3412, 3414, 3420, 3418, 3501, 3502, 3504, 3506, 3508, 3510, 3512, 3601, 3602, 3604, 3606, 3608, 3610, 3701, 3702, 3704, 3706, 3708, and Fig. Z2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 158, 310, 320, 330, 340, 406, 408, 410,.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 00299, “to go to be” should be “to go to bed;” “or know what to do” should be “or to know what to do”.
In paragraph 00304, “sleeping or exercise)” should be “sleeping or exercise))”.
In paragraph 00328, “meal or schedule information” Should be written “meal or schedule information)”.
In paragraph 00331, “local device 118” should be “local device 108”.
In paragraph 00335, “(e.g. 12-5 AM))” should be “(e.g. 12-5 AM)))”.
In paragraph 00338, “may calculate and/or predictable” should be “may calculate and/or predict”.
In paragraphs 00350 and 00351, “user-requested insight 128” and “event-driven insight 126” should be “user-requested insight 126” and “event-driven insight 128” in accordance with the drawings.
In paragraph 00354, “(e.g., 2mg/dL every 5 minutes)” should be “(e.g., 2mg/DL every 5 minutes))”; “(e.g., 10mg/dL every 5 minutes)” should be “(e.g., 10mg/dL every 5 minutes))”.
In paragraph 00371, “Figures 14-16.A measurement” should be “Figures 14-16. A measurement”.
In paragraph 00413, “”increase your insulin sensitivity”)” should be “”increase your insulin sensitivity”))”.

In paragraph 00461, “guidance message determined at step 504” should be “guidance message determined at step 506” in accordance with the drawings.
In paragraph 00466, “At 501” should be “At 503” in accordance with the drawings.
In paragraph 00467, “At 503” should be “At 505” in accordance with the drawings.
In paragraph 00468, “At 505” should be “At 507” in accordance with the drawings.
In paragraph 00469, “At 507” should be “At 509” in accordance with the drawings.
In paragraph 00500, “derived data 262” should be “derived data 242” in accordance with the current drawings; however, this may need to be amended with a  new reference character when amendments are made to overcome objections to the drawings, namely the labelling of both derived data and HER/EMR with reference character 242 in the drawings.
In paragraph 00539, “input into the decision-support application/functionality (step 268)” should be “input into the decision-support application/functionality (step 270)” in accordance with the drawings.
In paragraph 00600, “guidance 2804” should be “guidance 2904” in accordance with the drawings.
In paragraph 00602, reference is made to “example graph 3200 on Figure 31A;” though neither figure currently contains a reference element 3200, it is believed that this is meant to refer to Figure 32A.
In paragraph 00605, “shown in Figure33” should be “shown in Figure 33”; either “time 3352” or “device 3352” should be given a new reference character in accordance with any amendments made to the drawings, which currently have no labels for these elements. 
.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Bluetooth, ZigBee, Z-Wave, Apple Watch, Microsoft Band, BLE, ANT, ANT+, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan

	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a method of delivering physiologic glucose concentration management guidance comprising: receiving a datum indicative of a glucose concentration; determining a physiologic state using the datum; determining a behavioral state; determining a guidance message based at least in part on the physiologic state and the behavioral state". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a method of delivering physiologic glucose concentration management guidance comprising: receiving a datum indicative of a glucose concentration; determining a physiologic state using the datum; determining a behavioral state; determining a guidance message based at least in part 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “delivering the guidance message using a user interface”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 7 of this action, these claims 
Besides the abstract idea of claim 1, claim 2 recites the limitation “determining a time to deliver guidance that enables timely intervention to affect the glucose concentration.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 3 recites the limitation “determining a level of interest in guidance based at least in part on the behavioral state and the physiologic state.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 3, claim 4 recites the limitation “wherein determining a level of interest in therapy guidance is based at least in part on prior user requests for guidance.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein determining a behavioral state includes receiving a behavioral input and applying the behavioral input to a behavior state mode.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or 
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein determining a behavioral state includes consulting a user calendar of scheduled events.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein determining a physiologic state includes applying the datum to a physiology state model.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the physiology state model includes a glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1, 7, and 8, claim 9 recites the limitation “wherein the physiology state model further includes one or more of an insulin state, an energy absorption state, and an energy expenditure state.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be 
Besides the abstract idea of claim 1, claim 10 recites the limitation “determining a measurement state, the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, receiving a datum indicative of glucose concentration may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur, wherein the guidance message provides advance notice of the low-probability physiologic state transition.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 11, claim 12 recites the limitation “wherein the low-probability physiologic state transition includes a transition to low glucose concentration level or a high glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 11, claim 13 recites the limitation “wherein determining a guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient, and the guidance message provides advance 
Besides the abstract idea of claims 1, 11, and 13, claim 14 recites the limitation “wherein determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient includes applying a behavior input to a behavioral state model.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 15 recites the limitation “receiving an additional physiologic parameter, wherein the physiologic state is determined using both the datum and the additional physiologic parameter.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 15, claim 16 recites the limitation “wherein the additional physiologic parameter includes a body temperature, a heart rate, or a respiration rate.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 11-12, and 15-17 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Budiman (U.S. 20110098548 A1).
Regarding claim 1, Budiman teaches a method of delivering physiologic glucose concentration management guidance comprising (Abstract—methods for improving prediction of future blood glucose control): receiving a datum indicative of a glucose concentration (Paragraph 0019—configured to receive glucose level and carbohydrate intake data); determining a physiologic state using the datum (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters); determining a behavioral state (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise); determining a guidance message (Paragraph 
Regarding claim 2, Budiman teaches the method of claim 1 as shown above, further comprising determining a time to deliver guidance that enables timely intervention to affect the glucose concentration (Paragraph 0009—recommendations regarding timing and amount of insulin needed to keep the glucose level within a desired range; Paragraph 0063—system is configured to determine appropriate amount, type, and/or timing of insulin in a recommendation).
Regarding claim 5, Budiman teaches wherein determining a behavioral state includes receiving a behavioral input (Step 260—receiving meal information, Fig. 4; step 205—receiving meal information and insulin delivery history, Fig. 6) and applying the behavioral input to a behavior state model (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0022—parameters include glucose levels, insulin delivery history, carbohydrate intake and exercise history).
Regarding claim 6, Budiman teaches wherein determining a behavioral state includes consulting a user calendar of scheduled events (Paragraphs 0015-0016—providing data related to events).
Regarding claim 7, Budiman teaches wherein determining a physiologic state includes applying the datum to a physiology state model (Paragraph 0029—providing recommendations based on a physiological model).

Regarding claim 9, Budiman teaches the method of claim 8 as shown above, wherein the physiology state model further includes one or more of an insulin state (Paragraph 0077—detect and account for insulin on board), an energy absorption state (Paragraph 0079—eating a meal), and an energy expenditure state (Paragraph 0079—engaging in exercise). Budiman describes a system capable of detecting states relating to remaining insulin which is akin to an insulin state, carbohydrate ingestion which is akin to an energy absorption state, and exercise, which is akin to an energy expenditure state in order to account for their effects on blood glucose (Paragraph 0080).
Regarding claim 11, Budiman teaches the method of claim 1 as shown above, wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur (Paragraph 0156—accurate prediction of future states), wherein the guidance message provides advance notice of the low-probability physiologic state transition (Paragraph 0019—provide insulin and carbohydrate intake recommendations based on the predicted future glucose level; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur).
Regarding claim 12, Budiman teaches the method of claim 11, wherein the low-probability physiologic state transition includes a transition to low glucose concentration level (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur) or a high glucose concentration level (0219—may provide a prompt to administer more insulin, which would prevent hyperglycemia).

Regarding claim 16, Budiman teaches the method of claim 15 as shown above, wherein the additional physiologic parameter includes a body temperature, a heart rate, or a respiration rate (Paragraph 0057-0058—may include sensors for providing physiological information relating to the physiological condition, including a body temperature sensor, heart rate sensors… and the like).
Regarding claim 17, Budiman teaches the method of claim 1 as shown above, further comprising, during a learning period (Paragraph 0012—measuring blood glucose data at selected times over a selected sampling period), receiving a learning datum describing at least one of a physiologic state or the behavioral state (Paragraph 0012—determine selected patient specific parameters to  develop a model of the patient’s blood glucose reaction to insulin therapy, carb intake, and exercise), wherein at least one of the physiologic state or the behavioral state is determined after the learning period using the learning datum (Paragraph 0012—predicts the measured blood glucose data to allow accurate estimation of the patient’s future blood glucose values; Paragraph 0156—accurate prediction of future states).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of McRaith (U.S. Patent No. 10748658 B2).
Regarding claim 3, Budiman teaches the method of claim 1 as shown in paragraph 14 of this action. However, Budiman does not teach determining a level of interest in guidance based at least in part on the behavioral state and the physiologic state. McRaith teaches determining a level of interest in guidance (Column 20, lines 59-61—may send the user a notification on Thursday evenings to remind that compliance is generally low on Fridays, i.e. determines that level of interest in a guidance message is higher on Thursday evening than on Friday) based at least in part on the behavioral state and the physiologic state (Column 20, lines 54-56—causal relationships between…blood glucose values and engagement frequencies). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the prior art elements of the glucose control method of Budiman and the interest determination of McRaith in order to yield predictable results, namely a pattern of displaying guidance that a user is more likely to engage with in order to improve glucose management. 
Regarding claim 4, Budiman teaches the method of claim 1 as shown in paragraph 14 of this action; however, Budiman does not teach the limitations of claim 3 or wherein determining a level of interest in therapy guidance is based at least in part on prior user requests for guidance. McRaith teaches determining a level of interest in therapy guidance is based at least in part on prior user requests for guidance. For example, McRaith utilizes user engagement history with the device such as responding or viewing guidance  (Column 13, lines 8-9—a user’s history of engagement frequency with the device may be used in the initial user data; Column 21, lines 23-25—may select a specific dependent variable to show a graphic with guided explanation) in order to generate disease management goals for the user (Column 13, lines 63-64—may generate a goal based on initial data) which can include lowering .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Mazlish (U.S. 20180200437 A1).
Regarding claim 10, Budiman teaches the limitations of claim 1 as shown in paragraph 14 of this action. However, Budiman does not teach determining a measurement state, the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration. Mazlish teaches determining a measurement state (Paragraph 0249—determine an accuracy factor), the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration (Paragraph 0248—blood glucose data can be inaccurate; Paragraph 0249—determine an accuracy factor for blood glucose data from the continuous glucose monitor). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the prior art elements of the glucose management methods of Budiman and the measurement state determination of Mazlish in order to yield a predictable result, namely improved accuracy of recommendations via ensuring the accuracy of blood glucose data inputs to the system.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jamjoom (U.S. 20170316320 A1).
Regarding claim 13, Budiman teaches the limitations of claim 11 as described in paragraph 14 of this action, as well as the guidance message provides advance warning of the projected low- probability physiologic state transition to enable intervention to avoid the low-probability physiologic state transition (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; paragraph 0131—warning the user that hypoglycemia may occur); however, Budiman does not teach wherein determining a guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient. Jamjoom teaches wherein determining a time for a guidance message including determining the likelihood that the time of a message is inconvenient (Paragraph 005—determine a time at which to provide the notification to the user…utilizing current activity status of the user as determined from measurement information collected from one or more personal devices and/or from a calendar listing events scheduled for the user). Together, these references teach determining a guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the known prior art elements of the glucose guidance methods of Budiman and the message delivery timing of Jamjoom in order to yield expected results, namely that a delivery time for a guidance message could be determined in order to select a time when a user is likely and/or able to read a guidance message in order to enable the user to take preemptive action to avoid transition to a hypo- or hyperglycemic state.
Regarding claim 14, Budiman teaches the limitations of claim 11 and some limitations of claim 13 as described in paragraph 14 of this action and above; however, Budiman does not teach wherein determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient includes applying a behavior input to a behavioral state model. Jamjoom teaches wherein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791